DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 10/18/2021, 10/21/2021, 11/4/2021, 12/4/2021, 12/21/2021, 1/20/2022, 2/2/2022, 2/16/2022, 2/24/2022, 3/1/2022, 3/17/2022, 4/1/2022, 5/26/2022 (11pg), and 5/26/2022 (5pg) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the one or more pedals" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This issue can be corrected by changing the dependency of the claim from “claim 1” to --claim 2--.
Claim 13 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the one or more pedals" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This issue can be corrected by changing the dependency of the claim from “claim 15” to --claim 16--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0111299 (Radcliffe et al., hereinafter “Radcliffe”) in view of US 2015/0045700 (Cavanagh et al., hereinafter “Cavanagh”).
Regarding claim 1, Radcliffe discloses a system for rehabilitation (abstract, FIGS. 1-17), comprising: 
a sensor 404 (wearable sensor 404 - para 0079, FIGS. 1-2); and 
a processing device 112 operatively coupled to the sensor 404 (controller 112 shown in FIG. 2 as an android tablet has a computer processor therein and the wearable sensor provides the controller 112 with information such as current angle of the patient’s limb - paras 0078-0079), wherein the processing device executes the instructions to: 
determine a plurality of angles, wherein the plurality of angles comprises at least one of angles of extension of a first body part of a user extended away from a second body part of the user at a joint and angles of bend of the first body part retracting closer toward the second body part (paras 0060 and 0079, FIG. 7); and 
transmit the plurality of angles to a computing device 111 controlling an electromechanical device 200 (para 0079).
However, Radcliffe does not disclose an electronic device comprising a memory device for storing instructions, a network interface card, and the sensor; the processing device operatively coupled to the memory device, and the network interface card; and wherein the processing device executes the instructions to transmit, via the network interface card, the plurality of angles.
Cavanagh teaches an electronic device 212 (electronics 212 can be incorporated in the sensor device 100 of FIGS. 1A-1D - para 0023) comprising a memory device 213e for storing instructions (para 0024), a network interface card 241 (para 0024), and a sensor 213c,213d (para 0023); a processing device 213f operatively coupled to the memory device 213e, the network interface card 241, and the sensor 213c,213d (para 0024); and wherein the processing device 213f executes the instructions to transmit, via the network interface card 241, the plurality of angles to a computing device 240 (para 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s system with the electronic device as taught by Cavanagh in order to provide a battery-powered, portable sensor device that houses a plurality of sensors that can acquire data indicative of a flexion and/or extension of a patient’s joint (Cavanagh: para 0023) and since Radcliffe suggests the need to have a wearable sensor on the patient that provides the controller module and subsequently the controller with information such as current angle of a patient’s limb (Radcliffe: para 0079).
Regarding claim 2, modified Radcliffe teaches the system of claim 1, and Radcliffe further discloses wherein the plurality of angles is determined while the user is engaging one or more pedals of the electromechanical device (the range of motion of patient’s limb is shown in real time and occurs while the user is engaging the device - para 0015; lower leg securing mechanism 230 of device 200 may include a footplate, which can be interpreted as a pedal - para 0073, FIGS. 1-2).
Regarding claim 3, modified Radcliffe teaches the system of claim 1, and Radcliffe further discloses wherein, based on the plurality of angles satisfying range of motion threshold conditions, the transmitting the plurality of angles to the computing device causes the computing device to adjust a position of one of the one or more pedals (controller module 111 may be indicated to stop automatically rotating the device when the controller module 111 is supplied with sensor inputs that pass a predetermined force or rotation threshold, thus when the force or rotation are not passing the threshold, the controller module 111 would adjust the position of the foot platform of the device by automatically rotating said device - para 0079).
Regarding claim 5, modified Radcliffe teaches the system of claim 1, and Radcliffe further discloses wherein the transmitting the plurality of angles to the computing device causes the computing device to present the plurality of angles in a graphical animation of the first body part and the second body part (FIGS. 7-8, paras 0059,0061), and the graphical animation is respectively moving in real-time during the extension or the bend (one screen display shows the range of motion in real time in an anthropometric representation or avatar of the patient - para 0015).
Regarding claim 6, modified Radcliffe teaches the system of claim 1, and Cavanagh further discloses wherein the processing device is further configured to transmit, via the network interface card, the plurality of angles to a second computing device to cause the second computing device to transmit the plurality of angles to a clinical portal (Cavanagh: data received from electronics 212 can be transmitted to computer 250 via a second communication link 243, which the computer 250 then processes and transmits via a fourth communication link 261 to a medical information system 260, which can be interpreted as a clinical portal - paras 0025-0027). 
Regarding claim 7, modified Radcliffe teaches the system of claim 1, and Cavanagh further discloses wherein a computing device 240 that receives sensor data from the electronic device 212 includes a display 242 and a camera 248 (Cavanagh: paras 0024-0025).
Regarding claim 8, modified Radcliffe teaches the system of claim 7, and Cavanagh further discloses a camera icon on the display configured for a user to select the camera icon to use the camera to take a photograph of a site of the user (camera icon is inherent on a smartphone or tablet to allow a user to interface with the icon to take a photograph - para 0025), wherein the processing device is configured to execute the instructions to store the photograph (an image or video of a joint being monitored can be captured via the camera and the smartphone is capable of storing the image in the built-in memory - Cavanagh: para 0025).
Regarding claim 9, modified Radcliffe teaches the system of claim 8, and Cavanagh further discloses wherein the processing device is configured to execute the instructions to transmit the photograph to a clinical portal (Cavanagh: mobile device 400 is capable of transmitting an image to the medical information system 260 via a plurality of known data transmission methods, such as via e-mail - paras 0024-0026).  
Regarding claim 10, modified Radcliffe teaches the system of claim 1, and Radcliffe further discloses wherein the computing device includes a display 160 and is configured to direct the user to select a user input on the display (para 0078, FIGS. 4-9); and wherein the processing device is configured to execute the instructions to transmit the user input to a clinical portal (pain can be reported at any time by selecting the “report pain” button, which is reported back to the server and remotely viewable by the physician or therapist through a web-based connection - para 0060, FIG. 7).
Regarding claim 11, modified Radcliffe teaches the system of claim 10, and Radcliffe further discloses wherein the user input is a pain score (para 0060, FIG. 7).
Regarding claim 12, modified Radcliffe teaches the system of claim 1, and Radcliffe further discloses wherein the computing device includes a display 160 and is configured to direct the user to view or send a message using the display (pain can be reported at any time by selecting the “report pain” button, which is reported back to the server and remotely viewable by the physician or therapist through a web-based connection - para 0060, FIG. 7); and wherein the-66 -Atty. Docket No. 86844-2000 processing device is configured to respectively execute the instructions to receive the message from a clinical portal or send the message to the clinical portal (para 0060).
Regarding claim 13, modified Radcliffe teaches the system of claim 1, and Cavanagh further discloses wherein the electronic device 100 further comprises: a housing (device 100 comprises housings 110,120) configured for attachment to the user (para 0016), wherein the memory device, the network interface card, the sensor, and the processor are disposed within the housing (electronics 212 can be incorporated in the device 100 - para 0023); wherein the housing is coupled to the user using an attachment selected from an adhesive, a strap, and a brace (housings 110,120 can be removably attached to the patient’s body with a medical adhesive - para 0019).
 Regarding claim 15, Radcliffe discloses a system for rehabilitation (abstract, FIGS. 1-17), comprising: 
a sensor 404 (wearable sensor 404 - para 0079, FIGS. 1-2); and 
a processing device 112 operatively coupled to the sensor 404 (controller 112 shown in FIG. 2 as an android tablet has a computer processor therein and the wearable sensor provides the controller 112 with information such as current angle of the patient’s limb - paras 0078-0079), wherein the processing device executes the instructions to: 
determine a plurality of angles, wherein the plurality of angles comprises at least one of angles of extension of a lower leg of a user extended away from an upper leg of the user at a knee and angles of bend of the lower leg retracting closer toward the upper leg (paras 0060 and 0079, FIG. 7); and 
transmit the plurality of angles to a computing device 111 controlling an electromechanical device 200 (para 0079).
However, Radcliffe does not disclose an electronic device comprising a memory device for storing instructions, a network interface card, and the sensor; the processing device operatively coupled to the memory device, and the network interface card; and wherein the processing device executes the instructions to transmit, via the network interface card, the plurality of angles.
Cavanagh teaches an electronic device 212 (electronics 212 can be incorporated in the sensor device 100 of FIGS. 1A-1D - para 0023) comprising a memory device 213e for storing instructions (para 0024), a network interface card 241 (para 0024), and a sensor 213c,213d (para 0023); a processing device 213f operatively coupled to the memory device 213e, the network interface card 241, and the sensor 213c,213d (para 0024); and wherein the processing device 213f executes the instructions to transmit, via the network interface card 241, the plurality of angles to a computing device 240 (para 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s system with the electronic device as taught by Cavanagh in order to provide a battery-powered, portable sensor device that houses a plurality of sensors that can acquire data indicative of a flexion and/or extension of a patient’s joint (Cavanagh: para 0023) and since Radcliffe suggests the need to have a wearable sensor on the patient that provides the controller module and subsequently the controller with information such as current angle of a patient’s limb (Radcliffe: para 0079).
Regarding claim 16, modified Radcliffe teaches the system of claim 15, and Radcliffe further discloses wherein the plurality of angles is received while the user is pedaling one or more pedals of the electromechanical device (the range of motion of patient’s limb is shown in real time and occurs while the user is engaging the device - para 0015; lower leg securing mechanism 230 of device 200 may include a footplate, which can be interpreted as a pedal - para 0073, FIGS. 1-2).
Regarding claim 17, modified Radcliffe teaches the system of claim 15, and Radcliffe further discloses wherein, based on the plurality of angles satisfying range of motion threshold conditions, the transmitting the plurality of angles to the computing device causes the computing device to adjust a position of one of the one or more pedals (controller module 111 may be indicated to stop automatically rotating the device when the controller module 111 is supplied with sensor inputs that pass a predetermined force or rotation threshold, thus when the force or rotation are not passing the threshold, the controller module 111 would adjust the position of the foot platform of the device by automatically rotating said device - para 0079).
Regarding claim 19, Radcliffe discloses a system for rehabilitation (abstract, FIGS. 1-17), comprising: 
a sensor 404 (wearable sensor 404 - para 0079, FIGS. 1-2); and 
a processing device 112 operatively coupled to the sensor 404 (controller 112 shown in FIG. 2 as an android tablet has a computer processor therein and the wearable sensor provides the controller 112 with information such as current angle of the patient’s limb - paras 0078-0079), wherein the processing device executes the instructions to: 
determine a plurality of angles, wherein the plurality of angles comprises at least one of angles of extension of a lower leg of a user extended away from an upper leg of the user at a knee and angles of bend of the lower leg retracting closer toward the upper leg (paras 0060 and 0079, FIG. 7); and 
transmit the plurality of angles to a computing device 111 controlling an electromechanical device 200 (para 0079).
However, Radcliffe does not disclose an electronic device having a housing configured for attachment to a user, wherein a memory device, a network interface card, the sensor, and a processor are disposed within the housing; the processing device operatively coupled to the memory device, and the network interface card; and wherein the processing device executes the instructions to transmit, via the network interface card, the plurality of angles.
Cavanagh teaches an electronic device 212 (electronics 212 can be incorporated in the sensor device 100 of FIGS. 1A-1D - para 0023) having a housing configured for attachment to a user (device 100 comprises housings 110,120) configured for attachment to the user (para 0016), wherein a memory device 213e (para 0024), a network interface card 241 (para 0024), a sensor 213c,213d (para 0023), and a processor are disposed within the housing (electronics 212 can be incorporated in the device 100 - para 0023); a processing device 213f operatively coupled to the memory device 213e, the network interface card 241, and the sensor 213c,213d (para 0024); and wherein the processing device 213f executes the instructions to transmit, via the network interface card 241, the plurality of angles to a computing device 240 (para 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s system with the electronic device as taught by Cavanagh in order to provide a battery-powered, portable sensor device that houses a plurality of sensors that can acquire data indicative of a flexion and/or extension of a patient’s joint (Cavanagh: para 0023) and since Radcliffe suggests the need to have a wearable sensor on the patient that provides the controller module and subsequently the controller with information such as current angle of a patient’s limb (Radcliffe: para 0079).
Regarding claim 20, modified Radcliffe teaches the system of claim 19, and Cavanagh further discloses wherein the housing is coupled to the user using an attachment chosen from an adhesive, a strap, and a brace (housings 110,120 can be removably attached to the patient’s body with a medical adhesive - para 0019).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe in view of Cavanagh as applied to claim 1 above, and further in view of US 6,110,130 (Kramer).
Regarding claim 14, modified Radcliffe teaches the system of claim 1, but Radcliffe does not disclose wherein the electronic device further comprises: a magnet coupled to the electronic device, wherein the sensor is configured to detect a rotation of the magnet.
Kramer teaches a joint 500 that houses a Hall effect goniometer comprising a Hall effect sensor 501 and magnet 502, which is employed together to measure the angle at the joint (Col 11:1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s system with the Hall effect goniometer as taught by Kramer since Radcliffe discloses the need to have a sensor on the patient that provides the controller module and subsequently the controller with information such as current angle of a patient’s limb (Radcliffe: para 0079).

Allowable Subject Matter
Claims 4 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is US 2019/0111299 (Radcliffe et al.). 
Regarding claims 4 and 18, Radcliffe teaches wherein, based on the plurality of angles satisfying range of motion threshold conditions, the transmitting the plurality of angles to the computing device causes the computing device to adjust a position of one of the one or more pedals (controller module 111 may be indicated to stop automatically rotating the device when the controller module 111 is supplied with sensor inputs that pass a predetermined force or rotation threshold, thus when the force or rotation are not passing the threshold, the controller module 111 would adjust the position of the foot platform of the device by automatically rotating said device - para 0079). However, Radcliffe fails to disclose wherein, the position of the at least one of the one or more pedals is adjusted to increase a diameter of a range of motion as the user operates at least one of the pedals. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s invention to arrive at the claimed invention.
Regarding claim 21, Radcliffe teaches the system of claim 19, but fails to disclose to wherein the electromechanical device further comprises: one or more pedals coupled to one or more radially-adjustable couplings; an electric motor coupled to the one or more pedals via the one or more radially-adjustable couplings;  - 68 -Atty. Docket No. 86844-2000 a control system comprising one or more processing devices operatively coupled to the electric motor, wherein the one or more processing devices are configured: responsive to a first trigger condition occurring, by independently driving the one or more radially-adjustable couplings rotationally coupled to the one or more pedals, to control the electric motor to operate in a passive mode; responsive to a second trigger condition occurring by: measuring revolutions per time period of the one or more radially-adjustable couplings, and when the measured revolutions per time period satisfy a threshold condition, causing the electric motor to drive the one or more radially-adjustable couplings rotationally coupled to the one or more pedals, to control the electric motor to operate in an active-assisted mode; and responsive to a third trigger condition occurring, by providing resistance to rotation of the one or more radially-adjustable couplings coupled to the one or more pedals, to control the electric motor to operate in a resistive mode. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radcliffe’s invention to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784